149 U.S. 277
13 S.Ct. 850
37 L.Ed. 734
UNITED STATESv.HUMPHRIES et al.
No. 235.
May 1, 1893.

Asst. Atty. Gen. Parker, for the United States.
Mr. Justice BREWER delivered the opinion of the court.


1
This case is so nearly like the case just decided (U. S. v. Mock, 13 Sup. Ct. Rep. 848) that it is unnecessary to refer to the facts in detail. There also appears in this a further matter of error, in that the court, over the objections of the government, permitted the defendants to introduce evidence that their mill was not profitable. Certainly, whether they made money or not does not affect the right of the government to recover, or the measure of recovery.


2
The judgment in this case will also be reversed, and a new trial ordered.